PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/653,532
Filing Date: 15 Oct 2019
Appellant(s): Fortinet, Inc.



__________________
Douglas M. Hamilton
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 8/02/2022 appealing from the Final Office Action mailed 4/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/11/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
1) Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,868,825 B1 (hereinafter “Dominessy”) in view of U.S. Patent No. 10,979,446 B1 (hereinafter “Stevens”).
2) Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dominessy in view of Stevens, as applied to claims 1, 8 and 15, further in view of US Patent No. 10,104,110 B2 (hereinafter “Oliphant”).  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Objection of claims 1-21 for inconsistent terminology.


(2) Response to Argument
(A) Claims 1-6, 8-13 and 15-20 are rendered obvious under 35 U.S.C. § 103(a) as unpatentable over Dominessy in view of Stevens.
	(I) Appellant alleges that the claim phrase “identifying a resource group impacted by the security exploit” does not contain inconsistent terminology (App. Br. 11-14).
Regarding argument (I), the objection to the claim phrase has been withdrawn, therefore these arguments are moot.  The Examiner properly applied a broadest reasonable interpretation of the claim limitation by explaining how Dominessy discloses nodes of a tree corresponding to components of a target system (i.e. identified resource group) disparately impacted by a security vulnerability/exploit such as not being powered on (i.e. impacted by a security exploit) because only components of the target system for the first child tree node suffer from (i.e. are impacted by) this vulnerability while the second/other child tree nodes do not.  (See Remarks attached to Advisory Action mailed 7/12/2022 & pp. 4-5 & 9 of Final Answer mailed 4/11/2022 citing col. 13, ll. 52-67 of Dominessy).  The Examiner’s interpretation of the claim terms of an identified resource group and security exploit/vulnerabilities are further explained below in (A)(II).
	
(II) Appellant alleges that Dominessy does not disclose, teach or suggest the independent claim limitation “splitting the identified resource group into an impacted resource group and a non-impacted resource group” because 
“Dominessy does not disclose, teach or suggest that the ‘identified resource group’ is changed, let alone split” or require “splitting an identified resource group into multiple distinct resource groups” and the Examiner’s position that the ‘claim limitation is very broad in that it does not specify how the identified group is split’ is incorrect because “The claim is plain that the identified resource group is split into ‘an impacted resource group’ and ‘a non-impacted resource group’ . . . This is consistent with the claim and the specification where the impacted resource group includes those members of the identified resource group that are impacted, and the non-impacted resource group includes those members of the identified resource group that are not impacted.  Specification at ¶0084.  It is not proper to simply remove the ‘impacted’ and ‘non-impacted’ designators to re-write the claim language as splitting into who knows what – a resource group and a resource group”  (App. Br. 14-16 including footnote 4).

Regarding argument (II), the Examiner respectfully disagrees because Appellant’s argument does not negate the Examiner’s point.  Regardless of what the two groups that the identified resource group end up comprising, the claims are broad in that they do not specify HOW exactly the identified resource group is split (i.e. physically, assigning of metadata representing sub-groups, etc.).  In addition, rather than removing the claim designators ‘impacted’ and ‘non-impacted’ from the rejection, the Examiner has repeatedly explained how Dominessy teaches those claim terms by describing how the first and second child tree nodes of the tree both represent components of the target system (i.e. identified resource group) impacted by security vulnerabilities/exploits, where the first child tree is suffering/impacted by a security vulnerability (i.e. is impacted) and the second child tree is not impacted/suffering from the same security vulnerability which the first child tree node is impacted/suffering from (i.e. is not impacted) (See Remarks attached to Advisory Action mailed 7/12/2022; pp. 4-5 & 9 of Final Answer mailed 4/11/2022).  
Dominessy discloses nodes of a tree corresponding to components of a target system (i.e. identified resource group) impacted by a security vulnerability (i.e. impacted by a security exploit), where a node may indicate a system node or NIC component suffering from/impacted by a particular security vulnerability (col. 13, ll. 52-67).  For example, Dominessy specifies “a first child tree node . . . may refer to a system node component as not being powered on; and a second child tree node . . . may correspond to a NIC system component not being properly configured” (col. 13, ll. 63-67).  These two child nodes represent sub-trees or sub-groups of the components/resources of the target system and are split based upon the particular security vulnerability the component is suffering from.  The second sub-tree/sub-group comprising, for example, the NIC component, is not being impacted by or suffering from the same security vulnerability that the first sub-tree/sub-group is being impacted by, although both the first and second sub-tree/sub-group are suffering/impacted by security vulnerabilities.  It is sufficient that the second sub-tree/sub-group not be impacted by the security exploit/vulnerability that the first sub-tree/sub-group is impacted by because this means the nodes of the target system (i.e. identified resource group) will comprise a group impacted by a first security vulnerability/exploit (i.e. an impacted resource group) and a group not impacted by the first security vulnerability/exploit (i.e. a non-impacted resource group).  Therefore, Dominessy discloses that nodes of the target system (i.e. identified resource group) which are disparately impacted by a security vulnerability (i.e. since, for example, the first node suffers from it and the second node does not), which are split into nodes of a subtree impacted by one security vulnerability/exploit (i.e. impacted resource group) for target system and nodes of a subtree for nodes of the target system that are impacted by a different security vulnerability (i.e. not impacted by the security exploit of the first group ) (i.e. non-impacted resource group).  Accordingly, Dominessy teaches the limitations for which it is cited.

Based on at least the foregoing, the Examiner respectfully submits that claims 1-6, 8-13 and 15-20 stand properly rejected under 35 U.S.C. § 103(a) as being obvious over the combination of Dominessy and Stevens.

(B) Claims 7, 14, and 21 are rendered obvious under 35 U.S.C. § 103(a) as unpatentable over Dominessy in view of Stevens and Oliphant.
	(I) Appellant alleges that the combination of Dominessy, Stevens and Oliphant fails to teach the limitations of claims 7, 14 and 21 because Oliphant fails to remedy the deficiencies of claim 1 (App. Br. 17).
	Regarding argument (I), the Examiner respectfully disagrees and submits that claims 7, 14 and 21, which depend upon claims 1, 8 and 15 respectively, stand properly rejected under 35 U.S.C. 103(a) since there were no deficiencies in the rejection of claims 1, 8 and 15 over Dominessy in view of Stevens for the reasons stated in (A).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        Conferees:
/David J Pearson/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                                        Requirement to pay appeal forwarding fee. 


In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.